Opinion by
Ervin, P. J.,
This was an action in assumpsit for an alleged breach of a vending machine contract. After a trial, the plaintiff obtained a verdict of 13,00o.1 The defendants filed motions for a new trial and for judgment n.o.v. The court below entered the following order: “And Now, this 10th day of June, 1965, after oral argument before the Court en banc and upon consid*250eration of; the brief filed, the motions for a new trial1 and judgment non obstante veredicto áre refused.” The defendants then appealed to this Court.
The record shows that there wás no judgment entered on the verdict prior to the appeal,. It follows that this appeal is prepiature..
It was said in Simpson v. Pa. Turnpike Com., 384 Pa. 335, 121 A. 2d 84: “An appeal does not lie.from the refusal of a new trial [or judgment n.o.v.] but from the judgment entered subsequent to the court’s disposition of after-verdict motions. Accordingly, any litigant, feeling aggrieved by a trial court’s, refusal of his motion for a new trial [or for judgment n.o.v.], should himself, if necessary, cause a judgment to be entered on the undisturbed verdict in order that he might properly perfect an appeal. The vérdict fee which, he, would be required to pay would, if he should ultimately prevail, be taxed to his credit as part of the costs. As.the instant appeal is obviously., abortive, we cannot do otherwise than dismiss it.”
Scarcely a session of this Court is held without one or more cases of this nature appearing on the argument list. This involves useless time and expense to the attorneys involved, the court, the prothonotary and even the printing company' which prints the paper boohs.
In a footnote to Menyo v. Sphar, 409 Pa. 223, 224, 186 A. 2d 9, Mr. Chief Justice Bell called the attention of the' Bar to this requirement but in Denmon v. Rhodes, 416 Pa. 568, 207 A. 2d 860, he was required to apply the rule and quash thát áppeal because it' was premature. See also Bodick v. Harcliff Mining Company, 207 Pa. Superior Ct. 159, 214 A. 2d 735.
All that' my brother Wright sáys in his concurring opinion is true.' Notwithstanding the numerous opinions by both of our. appellate courts, many lawyers apparently are not familiar with the rule. The majority feel that this additional opinion is therefore necessary for further notice to the Bar.
*251The record is remanded to the Court of Common Pleas of Montgomery County without prejudice to the right to enter a judgment on the verdict.
Appeal quashed and record remanded.

 The trial judge directed a verdict in favor of the defendants on their counterclaim but that verdict is not involved in this appeal.